 


109 HR 330 IH: To amend the Internal Revenue Code of 1986 to exempt certain sightseeing flights from taxes on air transportation.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 330 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Hayworth introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exempt certain sightseeing flights from taxes on air transportation. 
 
 
1.Certain sightseeing flights exempt from taxes on air transportation 
(a)In generalSection 4281 of the Internal Revenue Code of 1986 (relating to small aircraft on nonestablished lines) is amended by adding at the end the following new sentence: For purposes of this section, an aircraft shall not be considered as operated on an established line if such aircraft is operated on a flight the sole purpose of which is sightseeing.. 
(b)Effective dateThe amendment made by this section shall apply with respect to transportation beginning on or after the date of the enactment of this Act, but shall not apply to any amount paid before such date. 
 
